Case 4:18-Cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 1 of 22

Pro Se 1 (Rev. 12/16) Complaiot for a Civil Case

UNlTED STATES DISTRICT COURT

for the

NOV 1 3 2018 b

: t "<.

4;. ._< #'

/\/NM€”" nimmer 0/<[@£0/114, U S"{r:},,… ";’E‘F:‘.S

z
' Wlllette Glover /W`lllie T Houston

 

Plaintii]`(s)
(Write the fall name of each plainti[f who is filing this complaint If the
names of all the plaintiffs cannot lit in the space above, please wrin
“see attached ” in the space and attach an additional page with the full
list of names.)

-v-

l Robert Mercogliano, zMicheal Kleinmad,;Fred
James, vCarla Jordan?Fat Poss m, George Lawhom
(Youtube), 7Apple i'Idnes and A]ive Natural Sounds

 

Defendant(s)
(Wi'ite the fitll name of each defendant who is being sued. If the names
of all the delimdans cannot fit in the space above, please write “see
attached” in the space and attach an additional page with the full list
of names.)

18 CV amana -FHM

 

Division

) Case No.
)

)

)

) Jury 'Ii'ial: (checkone)
)

)

)

)

)

)

)

)

)

)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaiot
A. 'I'he Plaintiff(s)

Yes

(to be filled in by the Clerkk Office)

XNo

Provide the information below for each plaintiff named in the complaint Attach additional pages if

 

 

 

 

 

needed. .
Name Wl]lette Glover/Wi]lie T Houston
Street Address P.O. Box 2613
City and County Sapulpa Creek
State and Zip Code Oklahoma 74067
Telephone Number (405) 514-3688
E-mail Address

Curshlawl€@gmail.com

 

B. The Defendam(s)

Provide the information below for each defendant named in the complaint, whether the defendant

Page of 5 j

till

Case 4:18-Cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 2 of 22

is an individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.
Defendant No. 1

 

 

 

 

 

Name Robert and Connie Mercogliano
Job or 'Iitle (ifknown) Video/Fi]m Company
Street Address 6480 Olive Street

City and County Commerce City

State and Zip Code Colorado 80022
Telephone Number (303) 287-7473

E-mail Address (ifknown)

Defendant No. 2

 

supemechl@comcast.net

 

 

 

 

 

 

 

Name Micheal J Kleinman Esq

Job or 'Iitle (ifknown) Lawyer

Street Address 9490 S Aspen Hill Way

City and County Lone Tree

State and Zip Code Colorado 80124

Telephone Number (720) 920-9903

E-mail Address (sznown) michealjkleinmanlaw@gmail.com

Defendant No. 3

 

 

 

 

 

Name Fred Jones/Taxim Records, Black Magic Records, Ace
Records (U.K), and Germany Family Bear Records

Job or 'Iitle (ifknown) Producer

Street Address P.O. Box 68096

City and County Nashvi]le

State and Zip Code Tennessee 37206

Telephone Number
E-mail Address (ifknown)

Defendant No. 4

 

 

 

l Carla Jordan

 

 

 

 

Name

Job or 'Iit]e (ifknown) Club Promoter and Owner
Street Address 4923 W 38th Avenue
City and County Denver

State and Zip Code Colorado 80221

Telephone Number
E-mail Address (ifknown)

 

 

 

II. Basis for Jm'isdiction

Federal courts are courts of limited jurisdiction (1imited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the

parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties

Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 3 of 22

is an individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.
Defendant No. 1 ~,

l
Name “

Job or 'Iitle (ifknown) ga 4 ///)
Street Address go / ; QZ/ro/ I//;”ué
City and County § 4 ,, 5 ugly v

State and Zip Code /eré) ml 5
Telephone Number

E-mail Address (iflmown)

 

 

 

Defendant No. 2

 

 

 

 

Name E?/V\l /ZC rd `
Job or 'Iitle (ifknown) /PYa/j uf€t"

Street Address /0 Mu§l'@ Sq£{’/,~N» 5
City and County /\/t§/z v£{/e,, 7"/\//

State and Zip Code fm ,1,»¢-9- 3 70?05
Telephone Number (é, [§') 4/0/ ’,20¢50

 

E-mail Address @f'<'-M) /zezA¢//!/@ 29 b/m'. cm

 

Defendant No. 3
Name &/t ties/1on Megg/

 

 

 

 

Job or Title (ifknown) y

Street Address f 0 /gdk /7¢_23

City and County 00

State and Zip Code ` ' ' 3 ZQS"S‘
Telephone Number f([@ ;L) 9_ L'{.. gm 33

 

 

E-mail Address (ifknown) /H,_@L@M,MWM, @@»r~

Defendant No. 4
Name
Job or 'Iitle (ifknown)
Street Address

CityandCounty <?Z! QZIE` zl/
State and Zip Code ` 650/if
Telephone Number [» §§7;© » ¢;L’?S”-' él§l"/Z

E-mail Address (lfknown) L¢)ww ~ dpp{g 1 667/t
l l

 

 

 

 

 

 

 

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of

Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 4 of 22

is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case, In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

What is the basis for federal court jurisdiction? (check all thacapply)
Federal question x Diversity of citizenship

Fill out the paragraphs in this section that apply to this case,
A. If the Basis for Jtn‘isdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution
that are at issue in this case,

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaint_iff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Willette Glover/Willie T Houston ` , is a Citizen of the

 

State of (name) Oklahoma

 

b. If the plaintiff is a corporation
The plaintiff, (name) N/A , is incorporated
under the laws of the State of (name)
and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing
the same information for each additional plaintiff)

2. The Defendant(s)

 

 

 

 

 

a. If the defendant is an individual
The defendant, (name) Robert and Connie Mercogliano , is a citizen of
the State of (name) Colorado . Or is a citizen of
( foreign nation)

b. If the defendant is a corporation
The defendant, (name) Merco Photography and Filming , is incorporated

Company under

the laws of the State of (name) Colorado , and has its
principal place of business in the State of (name) Colorado

 

Page of 5

 

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 5 of 22

Or is incorporated under the laws of (foreign nation) Germany ,

 

and has its principal place of business in (name) COlOl'adO

 

(Ifmore than one defendant is named in the complaint, attach an additional page providing
the same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy the amount the plaintiff claims the defendant owes or the
amount at stake is more than $75,000, not counting interest and costs of court, because (aq)lain):

Merco Photography and Filming sold and distributed, Music and a documentary film (Blues, Junk, and Collard
Greens) of erlie T Houston without his permission or knowledge.

 

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible
the facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed. ln the
late 2005'$, in Denver Colorado, the filming of Blues Junk and Collard Greens, took place at Willie T
Houston home. Merco was hired to video a documentary and recording several video's permitting Willie T
Houston. Merco has upload the video's and pictures of Houston without his knowledge to social media
sites, such as Flicker, Instagram, Facebook and/or twitter. The film Bhres, Junk and Collard Greens was
produced in 2005.

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make
legal arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time.
Include the amounts of any actual damages claimed for the acts alleged and the basis for these amounts, Include
any punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages. §/50/ w’a@

Willette Glover is seeking restitution on behalf of Willie T Houston (her father) for the video sales as
well as the documentary sales. The documentary of Bhres, Junk and Collard Greens has had several
offers to be brought internationally, according to Merco.

Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 6 of 22

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case, In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

that

the

What is the basis for federal court jurisdiction? (check aII that apply)
Federal question )( Diversity of citizenship

Fill out the paragraphs in this section that apply to this case,

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution
are at issue in this case,

 

If the Basis for Jurisdiction Is Diversity of Citizemhip

1. The Plaintiff(s)

3.

If the plaintiff is an individual

The plaintiff, (name) é/M A,Z,,W/§,/LZ&,;V’HS“§§§@ of the
Q&; z f z 21 z l .

State Of (name)

If the plaintiff is a corporation

The plaintiff, (name) /`\//fr , is incorporated
under the laws of the State of (name) ‘

and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing
same information for each additional plaintiff’.)

2. The Defendant(s)

The defendant, (name) M/ , is incorporated
/ »

If the defendant is an individual _
The defendant, (name) MG. @¢W,/ , is a citizen of
the State of (name) £."2 621 z L,U . Or is a citizen of

(fbreign nation)

 

If the defendant is a corporation

under

 

the laws of the State of (name)

principal place of business in the State of (name) f M
Or is incorporated under the laws of (foreign nation)

, and has its

 

 

!

Page of 5

 

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 7 of 22

.~'l‘
and has its principal place of business in (name) Ly/g //M@

(If more than one defendant is named in the complaint, attach an additional page providing
the same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversythe amount the plaintiff claims the defendant owes or the
amount at stakeis more than $75, 000, not counting interest and costs of court, because (explain):

WW?%W% %”?

III. Statement of Claim

 

 

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible
the facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number

each claim and write a short and plain statement of each claim in a separate paragraph. Attach additional
pages if needed.

&¢t,z@/QMMWM”%?ZMM”YW
MWJ?W

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make
legal arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time.
Include the amounts of any actual damages claimed for the acts alleged and the basis for these amounts,

Include any punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled
to actual or punitive money damages. §50 060 OO

nw time/m ‘emmmmm erwin
z/WJ~H*””” '

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 8 of 22

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. ln a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff,

that

the

What is the basis for federal court jurisdiction? (check all that apply)
Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction ls a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Consu'tution
are at issue in this case.

 

If the Basis for Jurisdiction ls Diversity of Citizenship

1.

a.

The Plaintiff(s)

If the plaintiff is an indivi ual
The plaintiff, (name)

State Of (name) /) k ézi go 7

If the plaintiff is a corporation /
/l’

  
 

` Mis a citizen of the

The plaintiff, (name)
under the laws of the State of (nameL[ '
and has its principal place of business in the State of (name)

, is incorporated

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing
same information for each additional plaintiff )

The Defendant(s)

 

If the defendant is an indi idual

The defendant, (name) §¢I:N , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation) f § : j /A z jt ZK

If the defendant is a corporation
The defendant, (name) WE b JZ/H$ , is incorporated

MM/ /4’£5 Mr¢/$é{ 16 ) under

the laws of the State of (name) 2 2 , and has its

 

principal place of business in the State of (name) /,/£’,Me§c¢

Or is incorporated under the laws of (foreign nation) ,
Page of 5

 

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 9 of 22

and has its principal place of business in (name) W

(If more than one defendant is named in the complaint, attach an additional page providing
the same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversythe amount the plaintiff claims the defendant owes or the
amount at stakeis more than $75,000, not counting interest and costs of court, because (@<plain):

m%_/W WAVZ£/,MW'/ MZW

 

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible
the facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,

including the dates and places of that involvement or conduct If more than one claim is asserted, number
each claim and write a short and plain statement of each claim in a separate paragraph. Attach additional
pages if needed.

v l z\/(/'%A-/j z%zm%/ %§%ej %m¢

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make
legal arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time.
Include the amounts of any actual damages claimed for the acts alleged and the basis for these amounts.
Include any punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled
to actual or punitive money damages.

W/;)me %Amm/CQ~WM;)M/V%“

…VJW 3150/wo 05

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint (1) is not being presented for an improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 10 of 22

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

that

the

What is the basis for federal court jurisdiction? 4(check all that apply)
Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution
are at issue in this case.

 

If tire Basis for Jurisdiction ls Diversity of Cilizenship

1. The Plaintiff(s)

3.

If the plaintiff ls an individual

The plaintiff, (name) MM¢,/MM¢ J- M, is a citizen of the

State Of (name)

 

If the plaintiff is a corporation

The plaintiff, (name) ' L.(//{’ , is incorporated
under the laws of the State of (name) l

and has its principal place of business in the State of (name)

 

 

 

(lf more than one plaintiff is named in the complaint, attach an additional page providing
same information for each additional plaintiff )

2. The Defendant(s)

a.

If the defendant rs an ind idual

The defendant, (name) Md»m [ZLM¢&Y , is a citizen of
the State of (name) .Or is a citizen of
( foreign nation)

 

 

If the defendant is a corporation

The defendant, (name) , is incorporated
under

the laws of the State of (name) , and has its

 

 

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation)

 

 

Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 11 of 22

and has its principal place of business in (name) f ;é'g 5: 2 Z; : -

(If more than one defendant is named in the complaint, attach an additional page providing
the same information for each additional defendant.)

_3. The Amount in Controversy

The amount in controversythe amount the plaintiff claims the defendant owes or the
amount at stakeis more than $75, 000, not counting interest and costs of court, because (explain):

Wr%m¢>`_ ¢_-
@ee M§%MMMM eeme

III. Statement of Claim

 

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible
the facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number
each claim and write a short and plain statement of each claim in a separate paragraph. Attach additional )
C

_ pagesifneeded. g g€.e&,; SW (/»w_¢,

wm left QMW

IV. Relief

 

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make
legal arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time.
Include the amounts of any actual damages claimed for the acts alleged and the basis for these amounts.
Include any punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled
to actual or punitive money damages.

ampi/sw m mmmeme mem
al

iii /OO/OO@ .~0 0

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, l certify to the best of my knowledge,
information, and belief that this complaint (1) is not being presented for an improper purpose, such as to harass,

cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 12 of 22

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff,

that

the

What is the basis for federal court jurisdiction? (check all marappty)
Federal question "_/`Biversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

lf the Basis for Jurisdiction ls a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution
are at issue in this case.

 

If the Basis for Jurisdiction ls Diversity of Citizenship

1.

3.

The Plaintiff(s)

 

lf the plaintiff is an individual §§ §
The plaintiff, (name) Z_/: : §§ QE éfé] ééz §§ j l , is a citizen of the
State Of (name) al Z § § .

 

If the plaintiff is a corporation
The plaintiff, (name) /% , is incorporated
under the laws of the State of (name) / ,

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing
same information for each additional plaintiff )

a.

The Defendant(s)

If the defendant ls an indi
The defendant, (name) WM/ ML/, is a citizen of

 

 

 

the State of (name) .Or rs a citizen of
(foreign nation)
If the defendant rs a corporation
The defendant, (name) /&MW %“"%W‘/"’ ,is incorporated
` under

 

 

the laws of the State of (nama§' ;:z é‘ éz[ , ,and has its
principal place of business rn the State f(name) )( 2 ,}€éz£ m 5 f
Or is incorporated under the laws of (foreign nation)

Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 13 of 22

and has its principal place of business in (name) § 2 z?ézi ` f -

(If more than one defendant is named in the complaint, attach an additional page providing
the same information for each additional defendant )

3. The Amount in Controversy

The amount in controversythe amount the plaintiff claims the defendant owes or the
amount at stakeis more than $75,000, not counting interest and costs of court, because (explain):

hmw/ce

Ill. Statement of Claim

 

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible
the facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,

including the dates and places of that involvement or conduct. If more than one claim is asserted, number
each claim and write a short and plain statement of each claim in a separate paragraph. Attach additional
pages if needed. ` .

W¢MW@%¢/
QHW/ZW M;%;:;::MM@WWWWW

new …

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make
legal arguments. lnclude any basis for claiming that the wrongs alleged are continuing at the present time.
Include the amounts of any actual damages claimed for the acts alleged and the basis for these amounts.
Include any punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled
to actual or punitive money damages.

… WWH”
W}' M%MM

V. Certification and Closing

F;\O0,000. 00

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint (1) is not being presented for an improper purpose, such as to harass,

cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 14 of 22

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

that

the

What is the basis for federal court jurisdiction? ( eckall that apply)
Federal question iversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

lf the Basis for Jurisdiction ls a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution
are at issue in this case.

 

lf the Basis for Jurisdiction ls Diversity of Citizenship

1. The Plaintiff(s)

a.

 

If the plaintiff is an individual

The plaintiff, (name) ` QM a citizen of the
State Of (name) z § g .

If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ,
and has its principal place of business in the State of (name)

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing
same information for each additional plaintiff )

2. The Defendant(s)

a.

lf the defendant is an individual

The defendant, (name) (B/{/f / Mw 9 /j 1110 ,is a citizen of

the State of (name) /M /7€§§€,€, .Or rs a citizen of

 

(foreign met L/)h r/}m + Htem% idea

If the defendant is a corporation
The defendant, (name) ,is incorporated

%/\A{ -' MLJ? DM under

the laws of the State of (name) ]C},m C§§c€ , and has its
principal place of business m the State of (name) /W§§e 0

Or is incorporated under the laws of (foreign nation) 10 h//A n + (PMC r 116 ge o ,
Page of 5

 

 

 

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 15 of 22

and has its principal place of business in (name) JMMU,

(If more than one defendant is named in the complaint, attach an additional page providing
the same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversythe amount the plaintiff claims the defendant owes or the
amount at stakeis more than $75,000, not counting interest and costs of court, because (explain):

WMMVWM@WW
M.

lll. Statement of Claim

 

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible
the facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,

including the dates and places of that involvement or conduct If more than one claim is asserted, number
each claim and write a short and plain statement of each claim in a separate paragraph. Attach additional
pages if needed.

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make
legal arguments. lnclude any basis for claiming that the wrongs alleged are continuing at the present time.
Include the amounts of any actual damages claimed for the acts alleged and the basis for these amounts.
Include any punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled
to actual or punitive money damages. FH~O`O/ GCU' 00

. fi;z,, gegé,:`¢ %e (Wu~£
JML W)'/g§z/'§ MW" _ ` .
WPZ;V;e/, ;:,WZ~ %_, <4»»/6 M my ‘7»¢»»-/ _ 14

V. Certification and Closing

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint (1) is not being presented for an improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 16 of 22

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

that

the

What is the basis for federal court jurisdiction? (check all that apply)
Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

lf the Basis for Jurisdiction ls a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution
are at issue in this case.

 

lf the Basis for Jurisdiction ls Diversity of Citizenship

1. The Plaintiff(s)

a.

If the plaintiff 15 an individual

The plaintiff, (name) Z/% M/éé%/ y/M is a citizen of the
/

State of (name)

 

If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name)

and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing
same information for each additional plaintiff.)

2. The Defendant(s)

H.

If the defendant' rs an indi idual
The defendant, (name) if W Mdp£/ is a citizen of
the State of (name) MM .'Or 1s a citizen of

(foreign nation)

 

If the defendant is a corporation

The defendant, (name) , is incorporated
S&)C pWo</)v\, under

the laws of the State of (name) , and has its
principal place of business m the Stte of (name; g c ' ` § 2 § ;” .

Or is incorporated under the laws of (foreign nation)

 

 

 

k _’
Page dqu

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 17 of 22

and has its principal place of business in (name) WZMMW
/

(If more than one defendant is named in the complaint, attach an additional page providing
the same information for each additional defendant.)

 

3. The Amount in Controversy

The amount in controversythe amount the plaintiff claims the defendant owes or the
amount at stakeis more than $75,000, not counting interest and costs of court, because (aq)lain):

¢,,¢,¢m, joy/0 L,é%,,%zt,é' ' %MZZ’e/m
£¢:MC&/M[WWWM)“W

Ill. Statement of Claim

 

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible
the facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,

including the dates and places of that involvement or conduct If more than one claim is asserted, number
each claim and write a short and plain statement of each claim in a separate paragraph. Attach additional
pages if needed. ~

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make
legal arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time.
Include the amounts of any actual damages claimed for the acts alleged and the basis for these amounts.
Include any punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled
to actual or punitive money damages. ' `

§/M MM //“ /“””””7 M/%
M gl,QQO/OOO.OO

V. Certification and Closing

 

Under Federal Rule of Civil Procedure 11, by signing below, l certify to the best of my knowledge,
information, and belief that this complaint (1) is not being presented for an improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 18 of 22

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. ln a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

that

the

What is the basis for federal court jurisdiction? (check all that apply)
Federal question ‘\/l/)iversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

lf the Basis for Jurisdiction ls a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution
are at issue in this case.

 

lf the Basis for Jurisdiction ls Diversity of Citizenship

1. The Plaintiff(s)

a.

 

If the plaintiff 1s an individual
The plaintiff, (name) M( fe (H-e C'( {OW/W¢{ {/( 6 l j#dl¢$`f*~is a citizen of the
State of (name) O[<[@hom w /

 

If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) ,
and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing
same information for each additional plaintiff)

2. The Defendant(s)

a.

If the defendant is an ind'vi _
The defendant, (name)
the State Of (name)

   

H/ é/M, isacitizenof

.Or rs a citizen of

 

( foreign nation) y

 

If the defendant is a corporation
The defendant, (name) / '/ // , is incorporated
/\// /'l‘,' under
the laws of the State of (name) , , and has its

principal place of business m the State of (name) U“'e<»;§»U/t/V\/Lo~./

Or rs incorporated under the laws of (foreign nation)

 

 

 

3

Page of 5

 

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 19 of 22

and has its principal place of business in (name) &MVM/
/

(If more than one defendant is named in the complaint, attach an additional page providing
the same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversythe amount the plaintiff claims the defendant owes or the
amount at stakeis more than $75,000, not counting interest and costs of court because (explain):

 

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible
the facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,

including the dates and places of that involvement or conduct If more than one claim is asserted, number
each claim and write a short and plain statement of each claim in a separate paragraph. Attach additional
pages if needed.

IV. Relief

 

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make
legal arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time.
Include the amounts of any actual damages claimed for the acts alleged and the basis for these amounts.
Include any punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled
to actual or punitive money damages.

g /50/ 000”@0

 

V. Certilication and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint (1) is not being presented for an improper purpose, such as to harass,

cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 20 of 22

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

that

the

What is the basis for federal court jurisdiction? (check all that apply)
Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

lf the Basis for Jurisdiction ls a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution
are at issue in this case.

 

lf the Basis for Jurisdiction ls Diversity of Citizenship

1.

a.

The Plaintiff(s)

If the plaintiff rs an individual
The plaintiff, (name)

Mw€/AMW a citizen of the

State Of (name) I/ng/M

lf the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) ,
and has its principal place of business in the State of (name)

 

 

 

(lf more than one plaintiff is named in the complaint, attach an additional page providing
same information for each additional plaintiff)

The Defendant(s)

If the defendant is an indi ual
The defendant, (name) :Q;,,,,,/ M M 9£¢1.¢(/15 a citizen of

the State of (name) W'/ .'Or 1s a citizen of

 

( foreign nation) y

 

If the defendant' rs a corporation

The defendant, (name) . , is incorporated
M ,¢Z)W/ under

the laws of the State of (nmfe) , and has its

principal place of business m the State of (name) § é_¢/ é'#£ 2 23 f § f .
Or is incorporated under the laws of (foreign nation)

’

 

 

Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 21 of 22

and has its principal place of business in (name) § 2 §Qz£ § Z: -

(If more than one defendant is named in the complaint, attach an additional page providing
the same information for each additional defendant.)

3. The Amount in Conu'oversy

The amount in controversythe amount the plaintiff claims the defendant owes or the
amount at stakeis more than $75,000, not counting interest and costs of court, because (explain):

 

Ill. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible
the facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,

including the dates and places of that involvement or conduct. If more than one claim is asserted, number
each claim and write a short and plain statement of each claim in a separate paragraph. Attach additional
pages if needed.

5_2‘,‘2& //Z;~w WM z/'M,Z w»@déM//@W/L’Q

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make
legal arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time.
Include the amounts of any actual damages claimed for the acts alleged and the basis for these amounts.
Include any punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled
to actual or punitive money damages.

j/§@/OOO»OO

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint (1) is not being presented for an improper purpose, such as to harass,

cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
Page of 5

Case 4:18-cv-00581-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 11/13/18 Page 22 of 22

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint (1) is not being presented for an improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary suppolt or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attomey

I agree to provide the Clerk’s Office with any changes to my address where case related papers
may be served. l understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: // .‘ 8 " _,§ 6 /Q

signature ofPlainuff 347! j `/`]" M…

Printed Name of Plaintiff Wdlette Glover/Wlllie T Houston
gsa Box 2013 @os) $/4- 3¢» S’Z

§&,'0\~£(>¢.. OK 740(¢¢»

 

B. For Attomeys

Date of signing:

 

Signature of Attomey
Printed Name of Attomey
Bar Number

 

 

 

Name of Law Firm =
Street Address

State and Zip Code

Telephone Number

E-mail Address

 

 

 

 

 

Page of 5

